 Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of July 16,
2020, is entered into by and between CATHAY GENERAL BANCORP, a Delaware
corporation (the “Company”), CATHAY BANK, a California corporation and a
wholly-owned subsidiary of the Company (the “Bank”), on the one hand, and CHANG
M. LIU (“Executive”), on the other hand. The Executive, the Company, and the
Bank referred to collectively herein as the “Parties” or each individually as a
“Party.”

 

WHEREAS, the Executive has been employed by the Bank as its President and Chief
Operating Officer;

 

WHEREAS, the Company and the Bank desire to memorialize the employment
relationship with the Executive in his new position as Chief Executive Officer
(“CEO”) and President of the Company and as CEO of the Bank, effective as of the
later of: (i) the date this Employment Agreement is signed by all of the Parties
or (ii) October 1, 2020 (the “Effective Date”), pursuant to the terms and
conditions set forth in this Employment Agreement and pursuant to the Company’s
and the Bank’s otherwise applicable employment policies and practices;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.     Employment and Duties.

 

(a)     General. The Executive shall serve as the CEO and President of the
Company and as the CEO and President of the Bank during the course of the
Employment Period (as defined herein). During the Employment Period, the
Executive shall report to the Board of Directors of the Company (the “Company
Board”) and the Board of Directors of the Bank (the “Bank Board”) (the “Company
Board” and the “Bank Board” referred to collectively herein as the “Boards”), as
applicable between the Company and the Bank, and the Executive Chairman of the
Company and Executive Chairman of the Bank. The Executive shall perform such
duties and responsibilities as are customarily attendant to and commensurate
with such positions with respect to the businesses of the Company and the Bank
and such other duties and responsibilities as may from time to time be assigned
to the Executive by the Company Board and/or the Company’s Executive Chairman,
and/or by the Bank Board and/or the Bank’s Executive Chairman. During the
Employment Period, the Executive shall also continue to serve, to the extent
requested by any or all of the Boards, as a member of the Boards without
additional compensation for such service.

 

1

--------------------------------------------------------------------------------

 

 

(b)     Exclusive Services. For so long as the Executive is employed by the
Company and/or the Bank, the Executive shall faithfully and efficiently devote
his full time, attention, energy, experience, and talents to his duties
hereunder and to serving the business and affairs of the Company and the Bank
and their respective subsidiaries; shall in all respects conform to and comply
with the lawful and good faith directions and instructions given by the any or
all of the Boards and/or the Executive Chairman of the Company or Bank; and
shall use his best efforts to promote and serve the interests of the Company and
the Bank and their respective subsidiaries and affiliates. Further, unless the
Boards and Executive Chairman of the Company and of the Bank each consent in
writing, the Executive shall not, directly or indirectly, render services to any
other person or organization or otherwise engage in activities that will or may
interfere with the Executive’s faithful performance of his duties hereunder.
During the Employment Period, it shall not be a violation of this Employment
Agreement for the Executive to (i) serve on corporate, civic, or charitable
boards or committees, for organizations or enterprises that do not compete with
the Company or its affiliates, provided the Executive receives prior written
permission from the Boards; (ii) deliver lectures, fulfill speaking engagements
or teach at educational institutions; or (iii) manage his and his family's
personal investments, so long as such activities do not materially interfere
with the performance of the Executive's responsibilities as an employee and
fiduciary of the Company and the Bank in accordance with this Employment
Agreement, as determined in the sole judgment of the Boards. The Executive shall
perform all such services in accordance with the policies, procedures and rules
established by the Company, the Bank, and the Boards. In addition, the Executive
shall comply with all laws, rules and regulations that are applicable to the
Company and/or the Bank or their respective subsidiaries or affiliates and their
respective employees, directors and officers. Notwithstanding the foregoing, the
Executive shall immediately resign from any extracurricular activities that
impair or otherwise conflict with Executive’s performance under this Employment
Agreement unless permission is granted in writing by the Boards, to be
determined at sole discretion of the Boards.

 

2.     Term of Employment.

 

(a)     Term. The Executive’s employment with the Company and Bank under this
Employment Agreement shall begin on October 1, 2020, and shall continue for a
period of three (3) calendar years (i.e., until and including September 30,
2023) (the “Initial Term”) (unless this Employment Agreement and the Executive’s
employment hereunder is otherwise terminated as set forth in this Employment
Agreement). Thereafter, this Employment Agreement shall automatically renew for
subsequent one-year periods (each such period, an “Additional Term”) unless
either the Bank and Company or the Executive provides written notice to the
other side at least ninety (90) calendar days prior to the end of the Initial
Term or Additional Term, as applicable (the “Employment Period”), or unless this
Employment Agreement (and the Executive’s employment hereunder) is otherwise
terminated as set forth in this Employment Agreement.

 

(b)     Change of Control. Notwithstanding the foregoing, the employment of the
Executive hereunder shall cease and this Employment Agreement shall terminate,
if and when during the Employment Period, a Change of Control occurs and the
“effective date” shall have commenced for that Change of Control (as such terms
are defined in the most recent version of any Change of Control Employment
Agreement entered into between the Parties, including in any successor,
modified, amended, or revised versions of such agreement, hereinafter referred
to as the “Change of Control Agreement”), following which the terms of the
Executive’s employment shall be governed exclusively by the Change of Control
Agreement. The Parties expressly acknowledge that this Section 2(b) and any
provisions of this Employment Agreement referring to the Change of Control
Agreement are subject to change to reference any Change of Control Agreement
that is entered into between the Parties, whether prior to or after the
Effective Date of this Employment Agreement. This Employment Agreement expressly
does not supersede the terms of any Change of Control Agreement.

 

2

--------------------------------------------------------------------------------

 

 

3.     Principal Location. The Executive’s principal place of employment shall
be the Company’s administrative offices located in El Monte, California, or such
other location(s) as the Company Board may from time to time designate. The
Executive acknowledges that he may be required to travel on Company or Bank
business in the course of performing his duties during the Employment Period.

 

4.     Compensation and Benefits. Subject to the provisions of this Employment
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Employment Period as compensation for
services rendered, and such other agreements and covenants by the Executive,
pursuant to this Employment Agreement:

 

(a)     Base Salary. The Company shall pay to the Executive an annual base
salary (the “Base Salary”) at the gross rate of $700,000.00 (Seven Hundred
Thousand Dollars and No Cents), payable in substantially equal installments at
such intervals as may be determined by the Company in accordance with the
Company’s then-current ordinary payroll practices for salaried employees. The
Base Salary shall be subject to review from time to time by the Company Board as
may be deemed appropriate by the Company Board. Any increases to the Executive’s
Base Salary communicated to the Executive in writing by the Boards shall be
incorporated into this Employment Agreement and become the Executive’s Base
Salary for all purposes hereunder.

 

(b)     Bonus. For each full calendar year of the Employment Period, the
Executive may be eligible to receive an annual bonus (the “Annual Bonus”). The
decision to provide any Annual Bonus and the amount and terms of any Annual
Bonus shall be in the sole and absolute discretion of the Bancorp’s Compensation
Committee as delegated by the Company’s Board (the “Compensation Committee”).
Unless provided otherwise by the Compensation Committee, to be eligible for an
Annual Bonus, the Executive must be employed by the Company and Bank on the date
that the Boards determine that the Executive shall receive the Annual Bonus.

 

(c)     Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive's family or other covered individuals, as the case may be,
shall be eligible to participate in all welfare benefit plans, practices,
policies and programs provided by the Company and the Bank (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other executive officers of the Company and the
Bank and consistent with applicable law. The Company and the Bank reserve the
right to amend or terminate any welfare benefit plans at any time in their sole
discretion, subject to the terms of the plan and applicable law.

 

(d)      Expense Reimbursement. The Executive shall be entitled to monthly
reimbursement of reasonable and necessary business expenses incurred by the
Executive in the course of performance of his duties, in accordance with the
plans, practices, programs, and policies of the Company and the Bank for their
executive officers or as otherwise instituted by the Boards. The Executive shall
submit to the Boards any requests for reimbursement, in writing, with sufficient
documentation supporting such request, within thirty (30) days of having
incurred such expense.

 

3

--------------------------------------------------------------------------------

 

 

(e)     Vacation. During the Employment Period, the Executive shall be entitled
to accrue up to four (4) weeks of paid vacation per calendar year, in accordance
with the Company’s standard vacation policy and payroll practices for employees.
All such time off shall be subject to approval by the Boards. Executive may
accumulate unused vacation up to 1.5 times his annual vacation entitlement. Once
Executive’s unused vacation balance reaches this maximum, he will stop earning
vacation. When Executive has taken vacation time and his unused vacation balance
drops below the maximum, he will begin earning vacation again in accordance with
the accrual schedule.

 

(f)     Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company and governing benefit plan requirements (including plan eligibility
provisions), and to the extent the Company provides similar benefits or
perquisites (or both) to similarly-situated executives of the Company, to be
used in accordance with the plans, practices, programs, and policies of the
Company.

 

(g)    Clawback Provisions. Notwithstanding any other provisions in this
Employment Agreement to the contrary, any incentive-based or other compensation
paid to the Executive under this Employment Agreement or any other agreement or
arrangement with the Company or Bank which is subject to recovery under any law,
government regulation, or stock exchange listing requirement will be subject to
such deductions and clawbacks as may be required to be made pursuant to such
law, government regulation, or stock exchange listing requirement, or any
clawback policy adopted by the Company or Bank pursuant to, or in addition to,
any such law, government regulation, or stock exchange listing requirement.

 

(h)     Severance. Subject to the terms of Section 6 of this Employment
Agreement and, as applicable, the Executive signing and not revoking a general
release agreement in a form substantially similar to Exhibit A (the “Release
Agreement”), Executive may be eligible for a one-time payment equivalent to
eighteen (18) months of Executive’s Base Salary at the time of separation, as
well as the equivalent of eighteen (18) months of Company-paid COBRA benefits
(“Severance Benefits”), each of which shall be paid in accordance with the terms
of that Release Agreement, as applicable.

 

5.     Covenants of Executive. In return for the consideration in this
Employment Agreement, the Executive acknowledges his agreement to comply with
the terms of this Employment Agreement, including without limitation the
following obligations and any similar obligations set forth in any other
agreement between the parties hereto:

 

(a)     Non-Solicitation. During the Employment Period and for a period of one
(1) year following termination of such employment under any circumstances, the
Executive shall not willfully, directly or indirectly, (i) recruit, solicit for
employment or otherwise contract for the services of, or establish a business
relationship with (or assist any other person in engaging in any such
activities), any person who is, or within twelve (12) months before any date of
determination was (and, following the termination of the Executive's employment
with the Company, within twelve (12) months before or after such termination,
was) an officer of the Company or Bank or any of their subsidiaries or
affiliates; (ii) induce or attempt to induce (or assist any other person in
engaging in any such activities) any officer of the Company or Bank or any of
their subsidiaries or affiliates to terminate such person's employment or other
relationship with the Company or Bank or any of their subsidiaries or
affiliates, or in any way interfere with the relationship between the Company or
Bank any of their subsidiaries or affiliates and any such officer; or (iii)
induce, solicit, or attempt to induce or solicit, any Bank customer to stop or
reduce its business with the Bank. These obligations are in addition to any
ongoing obligations owed by the Executive to the Company and/or Bank pursuant to
any Confidential Information Agreement. This Employment Agreement is intended to
supplement and not supersede any Agreement Regarding Confidentiality,
Non-Solicitation, and Protection of Proprietary Information entered into between
Executive and the Bank and/or Company. In the event of any conflict of terms
between that document and this Employment Agreement, the terms that afford the
greatest enforceable right to the Bank and Company in protecting confidential
information shall survive.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and the Bank all proprietary or
confidential information, knowledge or data relating to the Company and Bank and
their subsidiaries and affiliates, and their respective businesses and
operations, which information, knowledge or data shall have been obtained by the
Executive during the Executive's employment by the Company or the Bank and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Employment Agreement) (the "Confidential Information"). The Executive
shall not, without the prior written consent of the Boards or as may otherwise
be required by law or legal process, communicate or divulge any such
Confidential Information to anyone other than the Company or the Bank and those
persons designated by the Company or the Bank. These obligations are in addition
to any ongoing obligations owed by the Executive to the Company and/or Bank
pursuant to any Confidential Information Agreement. This Employment Agreement is
intended to supplement and not supersede any Agreement Regarding
Confidentiality, Non-Solicitation, and Protection of Proprietary Information
entered into between Executive and the Bank and/or Company. In the event of any
conflict of terms between that document and this Employment Agreement, the terms
that afford the greatest enforceable right to the Bank and Company in protecting
confidential information shall survive.

 

(c)     Non-Disparagement. The Executive shall refrain, both during the
Employment Period and thereafter, from making or publishing any communications
about the Company or Bank or any subsidiary or affiliate, or any of their known
respective officers, employees, stockholders, investors, directors, agents or
representatives, that are malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to, or would reasonably be
expected, materially harm or damage any of the foregoing. The foregoing
restriction shall include, without limitation, statements made, whether directly
or indirectly, to or on social media, internet websites, blogs and electronic
bulletin boards, as well as statements to the media, including writers,
researchers, reporters, magazines, newspapers, book publishers, television
stations, radio stations, the motion picture industry, public interest groups,
and the publishing industry generally. In the event such a communication is
made, it will be considered a material breach of the terms of this Employment
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

(d)     Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or Bank or their subsidiaries and affiliates, whether prepared by
the Executive or otherwise coming into his possession or control in the course
of the performance of his services for the Company or Bank and/or their
subsidiaries and affiliates, shall be the exclusive property of the
Company/Bank, as applicable, and shall be delivered to the Executive Chairman of
the Company/Bank, as applicable, and not be retained by the Executive
(including, without limitation, any copies thereof), promptly upon request by
the Company or Bank and, in any event, promptly upon termination of the
Employment Period. The Executive acknowledges and agrees that he has no
expectation of privacy with respect to the Company's or Bank’s or their
subsidiaries' or affiliates' telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages), and that the Executive's activity and any files or
messages on or using any of those systems may be accessed and monitored at any
time without notice. Nothing contained herein is intended to constitute a waiver
of Executive's privacy rights with respect to any personal e-mail, home network
or home computer systems, except to the extent of any communications pertaining
to the business of the Company or the Bank. Additionally, the Executive shall
adhere to all Company policies, practices, and procedures as relate to
Confidential Information or other trade secrets, telecommunications, computing
devices, mobile devices, or privacy, as may be instituted from time to time by
the Company or the Bank.

 

(e)     No Infringement on Rights. Nothing in this Employment Agreement,
including this Section 5, is intended to limit the Executive's right to give
non-malicious and truthful testimony should he be subpoenaed to give such
testimony, and the foregoing restrictions shall not apply with respect to the
Executive's communication with federal, state or local governmental agencies as
may be legally required or otherwise protected by law. Moreover, nothing in this
Employment Agreement is intended to impede on the rights afforded the Executive
under the National Labor Relations Act, California Civil Code section 1670.11,
California Code of Civil Procedure section 1001, or any provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes Oxley Act of 2002, or of any other whistleblower protection
provisions of state or federal law or regulation, or other applicable law.
Moreover, nothing in this Employment Agreement shall prohibit the Executive from
reporting possible violations of law to, filing charges with, or making
disclosures protected under the whistleblower provisions of U.S. federal law or
regulation, or participating in investigations of possible violations U.S.
federal law or regulations by the U.S. Securities and Exchange Commission,
National Labor Relations Board, Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, the U.S. Department of Justice,
the U.S. Department of Labor, the U.S. Congress, any U.S. agency Inspector
General, or any self-regulatory agencies or federal, state, or local government
agencies (collectively, the “Government Agencies”). The Executive does not need
prior authorization from the Company or the Bank to make any such reports or
disclosures or otherwise communicate with the Government Agencies, and is not
required to notify the Bank or the Company that he has engaged in any such
communications or made any such reports or disclosures.

 

6

--------------------------------------------------------------------------------

 

 

(f)     Enforcement. The Executive acknowledges that a breach of his covenants
and agreements contained in this Section 5 would cause irreparable damage to the
Company and Bank and their subsidiaries and affiliates, the exact amount of
which would be difficult to ascertain, and that the remedies at law for any such
breach or threatened breach would be inadequate. Accordingly, the Executive
agrees that if he breaches or threatens to breach any of the covenants or
agreements contained in this Section 5, then in addition to any other remedy
which may be available at law or in equity, the Company and Bank and their
subsidiaries and affiliates shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction for specific performance and
injunctive and other equitable relief to prevent the breach or any threatened
breach thereof without bond or other security or a showing of irreparable harm
or lack of an adequate remedy at law. Whenever the Executive is proven to have
breached any of the covenants or agreements contained in this Agreement, or upon
the initiation of an arbitration or judicial proceeding between the Parties, the
Company or the Bank (as applicable) may cease or withhold payment to the
Executive of any severance payments described in Section 4(h), for which he
otherwise qualifies under such Section 6.

 

6.     Termination of Employment.

 

(a)     Termination of Employment by the Company or Bank for Cause or by the
Executive Without Good Reason. If the Executive’s employment is terminated by
the Company for Cause (as defined herein), or the Executive voluntarily
terminates his employment without Good Reason (as defined herein), then the
Executive shall receive only the following from the Company: (1) any unpaid Base
Salary accrued through the date of termination, payable on the date of
termination or, if Executive gives less than 72-hours’ notice of his termination
of his employment, within 72-hours of such notice; (2) a lump sum payment for
any accrued but unused vacation pay, payable on the date of termination or, if
Executive gives less than 72-hours’ notice of his termination of his employment,
within 72-hours of such notice; (3) rights to elect continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (4) a lump
sum payment for any previously unreimbursed business expenses incurred by the
Executive on behalf of the Company or Bank during the Employment Period, payable
on the date of termination for any expenses for which a documented request has
been submitted or, if Executive gives less than 72-hours’ notice of his
termination of his employment, within 72-hours of such notice, and payable on
the Company’s next regular pay period for any documented reimbursement requests
that the Executive submits within thirty (30) days of the date of termination;
(5) any earned bonus for which the Executive has been deemed eligible and for
which all prerequisites have been met, including without limitation the Annual
Bonus, payable in accordance with the terms of those bonus programs but, if
Executive gives less than 72-hours’ notice of his termination of his employment
and the bonus program(s) require(s) payment at the time of separation, then such
payment shall instead be due within 72-hours of Executive’s notice
(collectively, provisions of this Section 6(a)(1) through (5) are the “Accrued
Rights”).

 

7

--------------------------------------------------------------------------------

 

 

(i)     For purposes of this Employment Agreement, the term “Cause” shall mean a
termination by the Company and Bank of the Executive’s employment because of:
(A) the Executive’s conviction of, or plea of nolo contendere to (1) any felony
or (2) another crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or Bank or their subsidiaries or affiliates
or otherwise impair or impede their operations or goodwill; (B) the Executive’s
engaging in any gross misconduct, willful misconduct, or gross negligence in the
performance of his duties, or intentional act of dishonesty, violence or threat
of violence; (C) the Executive’s willful and/or repeated refusal or failure to
fulfill his duties assigned to him or otherwise follow the lawful directions of
the Executive Chairman of the Company or Bank, or the Boards; (D) the Executive
commits any act of moral turpitude or commits an act of public disrepute or
becomes the subject of a scandal such that the Company or Bank reasonably
believes that their or their subsidiaries’ or affiliates’ operations or public
image or goodwill has been or may be negatively affected; (E) the Executive
commits or, following an investigation conducted by an independent third-party
investigator selected by the Company and/or Bank and/or Boards into allegations
of misconduct by the Executive, is determined in good faith by the Boards to
have committed an act that constitutes an unlawful employment practice,
including without limitation harassment or discrimination or retaliation
prohibited under applicable law, rule or governmental regulation; (F) the
Executive’s death during the Employment Period; or (G) the Company Board or the
Bank Board determines in good faith that Executive has been absent from his
duties with the Company or Bank (as applicable) on a full-time basis for ninety
(90) consecutive days as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a physician selected in
good faith by the Company or Bank or their insurer(s) (a “Disability”).
Notwithstanding anything in this Section 6(a)(i), no event or condition
described in Sections 6(a)(i)(B) or (C) shall constitute Cause unless (x) within
ninety (90) days from the date the Boards first acquire actual knowledge of the
existence of the Cause condition, the Boards or the Executive Chairman of the
Company provide the Executive written notice of their intention to terminate the
Executive’s employment for Cause and the grounds for such termination; (y) such
grounds for termination (if susceptible to correction) are not corrected by the
Executive within thirty (30) days of the Executive’s receipt of such notice (or,
in the event that such grounds cannot be corrected within such thirty-day (30)
period but can be corrected after such 30-day period, the Executive has not
taken all reasonable steps within such thirty-day (30) period to correct such
grounds as promptly as practicable thereafter); and (z) the Boards terminate the
Executive’s employment with the Company immediately following expiration of such
thirty-day (30) period, or, in situations where the grounds set forth in the
notice cannot be corrected within such thirty-day (30) period, immediately
following the extended correction period provided to the Executive by the
Boards. For purposes of this Section 6(a)(i), any attempt by the Executive to
correct a stated Cause condition shall not be deemed an admission by the
Executive that the Boards’ assertion of Cause is valid. Executive may be
suspended, with pay, by the Boards or the Executive Chairman of the Company or
Bank during any period that Executive is attempting to correct a stated Cause
under Sections 6(a)(i)(B) or (C). Notwithstanding anything in this Section
6(a)(i), no event or condition described in Section 6(a)(i)(G) shall constitute
Cause unless the Company or Board (as applicable) give to the Executive written
notice of its intention to terminate the Executive’s employment. In such event,
the Executive’s employment with the Company and Bank shall terminate effective
on the thirtieth (30th) day thereafter (the “Disability Effective Date”),
provided that, within thirty (30) days after such receipt, the Executive shall
have not returned to full-time performance of his duties.

 

(ii)     For purposes of this Employment Agreement, the term “Good Reason” shall
mean a voluntary termination by the Executive of his employment because of: (A)
a material diminution in the Executive’s Base Salary during the active
Employment Period without the agreement of the Executive; (B) a material and
substantial diminution in the nature or scope of the Executive’s authority,
duties, title, or responsibilities from those applicable to the Executive as of
the Effective Date of this Employment Agreement; (C) the Company’s requiring of
the Executive to be based at any office or location, other than the Executive’s
home, more than one hundred (100) miles from the current location of the
Company’s administrative offices, currently located in El Monte, California; (D)
a material breach by the Company or Bank of any term or provision of this
Employment Agreement; or (E) a failure by the Company or Bank to maintain a
directors’ and officers’ liability insurance policy (or policies), or an error
and omissions liability insurance policy (or policies), covering the Executive,
to the extent such policies are maintained by the Company or Bank as determined
at their sole discretion. No event or condition described in this Section
6(a)(ii) shall constitute Good Reason unless, (x) within one hundred eighty
(180) days from the Executive first acquiring actual knowledge of the existence
of the Good Reason condition described in this Section 6(a)(ii), the Executive
provides the Boards written notice of the Executive’s intention to terminate his
employment for Good Reason and the grounds for such termination; (y) such
grounds for termination (if susceptible to correction) are not corrected by the
Boards or the Executive Chairman of the Company or Bank within thirty (30) days
following the Boards’ receipt of such notice; and (z) the Executive terminates
his employment with the Company and Bank immediately following expiration of
such thirty-day (30) period.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Termination of Employment by the Company or Bank without Cause or by the
Executive for Good Reason. If the Executive’s employment is terminated (A) by
the Company and Bank without Cause or (B) by the Executive for Good Reason, but
only as to Clause (B) if Executive is then in material compliance with the terms
of this Employment Agreement and the Company and Bank have not given notice of a
termination for Cause, then as to a termination under Clauses (A) or (B) of this
Section 6(b) the Executive shall receive the Accrued Rights and, upon the
Executive’s return of a signed and non-revoked Release Agreement and compliance
with the terms of that Release Agreement, severance pay in accordance with
Section 4(h) of this Employment Agreement and the terms of the Release
Agreement.

 

(c)     No Continued Benefits Following Termination. Unless otherwise
specifically provided for within this Employment Agreement or contemplated by
another agreement between the Executive and the Company and Bank, or as
otherwise required by law, all compensation, equity plans, and benefits payable
to the Executive under this Employment Agreement shall terminate on the date of
termination of the Executive’s employment with the Company and Bank pursuant to
the terms of this Employment Agreement.

 

(d)     Resignation from Directorships, Officerships and Fiduciary Titles. The
termination of the Executive’s employment for any reason shall constitute the
Executive’s immediate resignation from (i) any officer or employee position the
Executive has with the Company or Bank and each of their subsidiaries and
affiliates, unless mutually agreed upon by the Executive and the Boards; (ii)
any position on the Boards; and (iii) all fiduciary positions (including as a
trustee) the Executive holds with respect to any employee benefit plans or
trusts established by the Company or Bank. The Executive agrees that this
Employment Agreement shall serve as written notice of resignation in this
circumstance.

 

(e)     Nonexclusivity. Nothing in this Employment Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company or Bank or any of their subsidiaries
or affiliates and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
contract or agreement with the Company or Bank or any of their subsidiaries or
affiliates. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company or Bank or any of their subsidiaries or
affiliates at the date of Executive’s termination shall be payable in accordance
with such plan, policy, practice or program or contract or agreement and in
accordance with applicable law. Without limiting the generality of the
foregoing, the Executive's resignation under this Employment Agreement with or
without Good Reason, shall in no way affect the Executive's ability to terminate
employment by reason of the Executive's "retirement" under, or to be eligible to
receive benefits under, any compensation and benefits plans, programs or
arrangements of the Company or Bank any of their subsidiaries or affiliates,
including, without limitation, any retirement or pension plans or arrangements
or substitute plans adopted by the Company or Bank any of their subsidiaries or
affiliates, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a "retirement" for purposes of any such
plan, program or arrangement.

 

9

--------------------------------------------------------------------------------

 

 

(f)     Waiver and Release. Notwithstanding any other provisions of this
Employment Agreement to the contrary, including Section 6(b), Executive shall
not be entitled to, and the Company shall not make or provide, the severance pay
described in Section 4(h) unless the Executive timely executes and delivers to
the Company and Bank, without revocation, the Release Agreement (which shall be
provided to the Executive by the Company and Bank not later than five (5)
business days from the date on which the Executive’s employment is terminated
and be substantially in the form attached hereto as Exhibit A, the Release
Agreement, and such Release Agreement remains in full force and effect, has not
been revoked and is no longer subject to revocation, within ten (10) calendar
days from the date the Executive timely executed and delivered to the Company
and Bank the signed Release Agreement. If the requirements of this Section 6(f)
are not satisfied by the Executive (or the Executive’s estate or
legally-appointed personal representative), then no severance pay shall be due
to the Executive (or the Executive’s estate) pursuant to this Employment
Agreement or the Release Agreement.

 

7.     Compliance with Section 409A of the Internal Revenue Code. The provisions
of this Section 7 shall apply solely to the extent that a payment under this
Employment Agreement or the Release Agreement is deemed subject to Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code").

 

(a)     General Suspension of Payments. If the Executive is a "specified
employee," as such term is defined within the meaning of Section 409A of the
Code, any payments or benefits payable or provided as a result of the
Executive's termination of employment that would otherwise be paid or provided
prior to the first day of the seventh month following such termination (other
than due to death) shall instead be paid or provided on the earlier of (i) the
six months and one day following the Executive's termination, (ii) the date of
the Executive's death, or (iii) any date that otherwise complies with Section
409A of the Code. In the event that the Executive is entitled to receive
payments during the suspension period provided under this Section 7(a), the
Executive shall receive the accumulated benefits that would have been paid or
provided under this Employment Agreement within the suspension period on the
earliest day that would be permitted under Section 409A of the Code. In the
event of any delay in payment under this provision, the deferred amount shall
bear interest at the prime rate (as stated in the Wall Street Journal) in effect
on his termination date until paid. Such timing shall not be deemed a breach or
violation of this Employment Agreement.

 

(b)     Release Payments. In the event that the Executive is required to execute
a release to receive any payments from the Company and Bank that constitute
nonqualified deferred compensation under Section 409A of the Code, payment of
such amounts shall not be made or commence until the sixtieth (60th) day
following such termination of employment. Any payments that are suspended during
the sixty (60) day period shall be paid on the date the first regular payroll is
made immediately following the end of such period. Such timing shall not be
deemed a breach or violation of the Release Agreement nor this Employment
Agreement.

 

10

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement Payments. The following rules shall apply to payments of
any amounts under this Employment Agreement that are treated as "reimbursement
payments" under Section 409A of the Code: (i) the amount of expenses eligible
for reimbursement in one calendar year shall not limit the available
reimbursements for any other calendar year (other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code); (ii) the Executive shall file a claim for all reimbursement payments not
later than thirty (30) days following the end of the calendar year during which
the expenses were incurred, (iii) the Company shall make such reimbursement
payments within thirty (30) days following the date the Executive delivers
written notice of the expenses to the Company and Bank; and (iv) the Executive's
right to such reimbursement payments shall not be subject to liquidation or
exchange for any other payment or benefit. Such timing shall not be deemed a
breach or violation of this Employment Agreement.

 

(d)     Separation from Service. For purposes of this Employment Agreement, any
reference to "termination" of the Executive's employment shall be interpreted
consistent with the meaning of the term "separation from service" in Section
409A(a)(2)(A)(i) of the Code and no portion of any severance payments shall be
paid to the Executive prior to the date he incurs a separation from service
under Section 409A(a)(2)(A)(i) of the Code.

 

(e)     Installment Payments. For purposes of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(including without limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)),
all payments made under this Employment Agreement (whether severance payments or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment under this Employment Agreement will
at all times be considered a separate and distinct payment.

 

(f)     General. Notwithstanding anything to the contrary in this Employment
Agreement, it is intended that the severance benefits and other payments payable
under this Employment Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9)
and this Employment Agreement will be construed to the greatest extent possible
as consistent with those provisions. The commencement of payment or provision of
any payment or benefit under this Employment Agreement shall be deferred to the
minimum extent necessary to prevent the imposition of any excise taxes or
penalties on the Company or Bank or the Executive.

 

8.     Notices. All notices, requests, demands, claims, consents and other
communications which are required or otherwise permitted hereunder shall in
every case be in writing and shall be (i) delivered personally, (ii) sent by
registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (iii) delivered by a recognized overnight
courier service, to the parties at the addresses as set forth below:

 

11

--------------------------------------------------------------------------------

 

 

If to the Company or the Bank:

Cathay General Bancorp
9650 Flair Drive

El Monte, California 91731
Attention: General Counsel

    If to the Executive: At the Executive's residence address as maintained by
the Company and the Bank in the regular course of their business for payroll
purposes, with a copy to:      

Hirschfeld Kraemer LLP

456 Montgomery Street, Suite 2200

San Francisco, CA 94104

Attention: Steve Hirschfeld

 

or to such other address as shall be furnished in writing by any party to the
other parties. Any such notices or other communications shall be deemed to have
been given: (A) the date such notice is personally delivered, (B) three days
after the date of mailing if sent by certified or registered mail, or (C) one
business day after date of delivery to the overnight courier if sent by
overnight courier.

 

9.     Miscellaneous.

 

(a)     Governing Law. This Employment Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of California or any other jurisdiction).

 

(b)     Severability. Whenever possible, each provision of this Employment
Agreement shall be construed and interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Employment
Agreement is held to be prohibited by, or invalid, illegal or unenforceable in
any respect under, any applicable law or rule in any jurisdiction, such
prohibition, invalidity, illegality or unenforceability shall not affect any
other provision of this Employment Agreement or any other jurisdiction, and the
parties undertake to implement all efforts which are necessary, desirable and
sufficient to amend, supplement or substitute all and any such prohibited,
invalid, illegal or unenforceable provisions with enforceable and valid
provisions in such jurisdiction which would produce as nearly as may be possible
the result previously intended by the parties without renegotiation of any
material terms and conditions stipulated herein.

 

(c)     Cooperation. During the Employment Period and thereafter, the Executive
shall cooperate with the Company and the Bank and be reasonably available to the
Company and the Bank with respect to continuing and/or future matters related to
period of the Executive's employment with the Company and/or any of its
subsidiaries or affiliates or any matter of which he otherwise has knowledge,
whether such matters are business-related, legal, regulatory or otherwise
(including, without limitation, the Executive appearing at the Company's or the
Bank's request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company and the Bank all pertinent
information and turning over to the Company and the Bank all relevant documents
which are or may come into the Executive's possession). The Company and the Bank
shall reimburse the Executive for all reasonable out-of-pocket expenses incurred
by the Executive in rendering such services after the Employment Period that are
approved by the Company or the Bank.

 

12

--------------------------------------------------------------------------------

 

 

(d)     Successors and Assigns. This Employment Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the Company and the Bank and
their successors and assigns and the Executive and the Executive's heirs,
executors, administrators and personal representatives; provided that the
services provided by the Executive under this Employment Agreement are of a
personal nature, and the rights and obligations of the Executive under this
Employment Agreement shall not be assignable or delegable, except for any
payments upon death of the Executive.

 

(e)     Executive’s Representation by Counsel. THE EXECUTIVE HEREBY ACKNOWLEDGES
AND REPRESENTS THAT THE EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING THE EXECUTIVE'S RIGHTS AND OBLIGATIONS UNDER THIS EMPLOYMENT
AGREEMENT, TO THE EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE EXECUTIVE,
AND THAT THE EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.

 

(f)     Withholding. All amounts payable hereunder shall be subject to
withholding for all taxes and deductions and other withholdings required by any
federal, state, local or other applicable law.

 

(g)     Entire Agreement. This Employment Agreement, together with any Change of
Control Agreement, Agreement Regarding Confidentiality, Non-Solicitation, and
Protection of Proprietary Information, and Comprehensive Agreement Employment
At-Will and Arbitration entered into between Executive and the Bank and/or
Company, constitutes the entire agreement and understanding between the parties
hereto with respect to the subject matter detailed herein, and terminates and
supersedes any and all prior agreements, understandings and representations,
whether written or oral, by or between the parties hereto or their affiliates.
Where this Employment Agreement contains terms covering the same subject matter
as any of the aforementioned agreements and there are conflicts between them,
the terms affording the greatest enforceable rights to the Company and Bank
shall survive. Moreover, the Parties expressly acknowledge that this Employment
Agreement also does not supersede any successor, modified, amended, or revised
versions of any agreements that are signed or referenced herein.

 

(h)     Survival. The covenants set forth in Sections 5 and 9(c) shall survive
and shall continue to be binding upon the Executive notwithstanding the
termination of his employment or this Employment Agreement for any reason
whatsoever.

 

13

--------------------------------------------------------------------------------

 

 

(i)     Amendment and Waiver. Except as provided otherwise herein, the
provisions of this Employment Agreement may be amended or waived only with the
prior written consent of the Company, the Bank and the Executive, and no course
of conduct or course of dealing or failure or delay by any party hereto in
enforcing or exercising any of the provisions of this Employment Agreement shall
affect the validity, binding effect or enforceability of this Employment
Agreement or be deemed to be an implied waiver of any similar or dissimilar
requirement, provision or condition of this Employment Agreement at the same or
any prior or subsequent time. Pursuit by any party of any available remedy,
either in law or equity, or any action of any kind, shall not constitute waiver
of any other remedy or action. Such remedies and actions are cumulative and not
exclusive.

 

(j)     Execution and Counterparts. This Employment Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one agreement. A facsimile or electronic
signature to this Employment Agreement shall be deemed an original and binding
upon the party(ies) against whom enforcement is sought.

 

(k)     Headings and References. Section and subsection headings in this
Employment Agreement are included herein for convenience of reference only and
shall not constitute a part of this Employment Agreement for any other purpose.
References to Sections and subsections herein shall refer to the Sections and
subsections in this Employment Agreement unless expressly indicated otherwise.

 

(l)     Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Employment Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Employment Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the authorship of any of the provisions of this Employment Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

14

--------------------------------------------------------------------------------

 

 

(m)     Jurisdiction and Venue for Non-Arbitrable Claims. Notwithstanding any
agreement to arbitrate between Executive and the Company and/or Bank, in
connection with enforcement of equitable remedies under Section 5 and such other
claims that are not arbitrable as a matter of law, each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of any federal or state
court located in the State of California, County of Los Angeles, and each of the
parties agrees that any action to enforce equitable remedies must be commenced
only in the a federal or state court located in the State of California, County
of Los Angeles. All of the parties hereto hereby irrevocably waive any objection
which he or it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in such a court and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum. Each of the parties hereto hereby irrevocably consents to
the service of process in any such suit, action or proceeding by sending the
same by certified mail, return receipt requested, or by recognized overnight
courier service, to the address of such party set forth in Section 8.

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Employment
Agreement as of the day and year first written above.

 

 

CATHAY GENERAL BANCORP.

                           

By:

/s/ Dunson K. Cheng    

 

Name:  Dunson K. Cheng

   

 

Title:    Executive Chairman

                           

CATHAY BANK

                   

By:

/s/ Dunson K. Cheng    

 

Name:  Dunson K. Cheng

   

 

Title:    Executive Chairman

                           

EXECUTIVE

                   

/s/ Chang M. Liu

   

 

CHANG M. LIU  

 

15

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation and Release Agreement (this “Release Agreement”) is made and
entered into by and between CATHAY GENERAL BANCORP, a Delaware corporation (the
“Company”), CATHAY BANK, a California corporation and a wholly-owned subsidiary
of the Company (the “Bank”), on the one hand, and CHANG M. LIU (“Executive”), on
the other hand. The Executive, the Company, and the Bank referred to
collectively herein as the “Parties” or each individually as a “Party.”

 

RECITALS

 

WHEREAS, the Company, Bank, and Executive are Parties to a certain Employment
Agreement dated [DATE], 2020 (the “Employment Agreement”);

 

WHEREAS, pursuant to the Employment Agreement, in consideration of the right to
receive severance payments, the Executive must sign, return, and not revoke this
Release Agreement;

 

WHEREAS, the Company and Bank have executed and delivered this Release Agreement
to the Executive for the Executive’s review and consideration as of [DATE] (the
“Delivery Date”); and

 

WHEREAS, the Executive, on the one hand, and the Company and the Bank, on the
other hand, each desire to settle all matters related to the Executive’s
employment with the Company and Bank.

 

TERMS OF RELEASE AGREEMENT

 

1.     Termination of Employment. The Parties agree that Executive’s employment
relationship(s) with the Company and the Bank, including all other offices and
positions the Executive has with the Company and Bank and all of their
subsidiaries, affiliates, joint ventures, partnerships or any other business
enterprises, as well as any office or position as a fiduciary or with any trade
group or other industry organization which he holds on behalf of the Company or
Bank or their subsidiaries or affiliates, shall be automatically terminated
effective at ______________ [TIME] on the ___________ [DAY] day of ___________
[MONTH], ________[YEAR] (the “Termination Date”).      

 

2.     Release. In consideration for the right to receive the Severance Payment
(as defined herein) in accordance with the terms of the Employment Agreement and
the mutual promises contained in the Employment Agreement and in this Release
Agreement, the Executive (on behalf of the Executive, the Executive’s heirs,
administrators, representatives, executors, successors and assigns) hereby
releases, waives, acquits and forever discharges the Company and Bank and and/or
any or all of their current or former officers, employees, shareholders,
directors, managers, attorneys, insurers, agents, joint employers, successors,
contractors, affiliated or related entities, subdivisions, partners, members,
owners, and employee benefits programs and their respective trustees and
administrators and fiduciaries, and all other individuals and/or entities acting
in concert with any of them (collectively, the “Released Parties”), from any and
all demands, rights, disputes, debts, liabilities, obligations, liens, promises,
acts, agreements, charges, complaints, claims, controversies, and causes of
action of any nature whatsoever, whether statutory, civil, or administrative, in
law or in equity, that the Executive now has or may have against any of the
Released Parties, arising in whole or in part at any time on or prior to the
Effective Date of this Release Agreement, in connection with, arising out of, or
in any way related to the Executive’s employment or other relationship(s) with
any of the Released Parties.

 

16

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

(a)     General Release. Executive expressly waives all benefits and protections
afforded under Section 1542 of the Civil Code of California, as well as under
any other statutes, legal decisions, or common law principles of similar effect
to the extent such benefits or protections may contravene the provisions of this
Release Agreement. Section 1542 of the Civil Code of California states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Executive knowingly and voluntarily waives all rights under Section 1542.
Accordingly, Executive bears the risk that he may later discover additional or
different facts. Nonetheless, it is Executive’s intention to fully, finally, and
forever settle and release all of his claims that now exist, may exist, or
hereto have existed, against the Released Parties, except as otherwise expressly
provided or excepted under applicable law.

 

(b)     Claims Not Waived; Offset. Notwithstanding the general release above,
the Parties understand and agree that the following claims, if any, are not
released: (a) claims for unemployment compensation; (b) claims for workers’
compensation benefits; (c) claims for continuing health insurance coverage under
COBRA; (d) claims pertaining to vested benefits under any retirement plan
governed by the Employee Retirement Income Security Act (ERISA); and (e) claims
that cannot be released or waived as a matter of law. Additionally, the Parties
understand and agree that this Release Agreement does not prohibit Executive
from offering truthful testimony in any legal proceeding or from pursuing an
administrative charge with any Federal or State agency, including the U.S. Equal
Employment Opportunity Commission. Should Executive pursue an administrative
charge, however, by accepting the terms of this Release Agreement he is waiving
any right to any relief of any kind should an agency choose to pursue an action
on his behalf. Moreover, for any claims not released by this Release Agreement,
Executive agrees that the Severance Payment shall constitute an offset or
reduction of any amount(s) that may allegedly be owed by any of the Released
Parties.

 

(c)     Affirmation That All Compensation Paid. By entering into this Release
Agreement, Executive affirms that he has been paid all compensation owed for
work performed for the Company and Bank and that he has been reimbursed for all
business expenses incurred during his employment. To the extent that Executive,
however, contends otherwise, the Parties agree that there exists a bona fide and
genuine dispute regarding the underlying facts giving rise to a question of
whether Executive is owed any wages, overtime, double-time, reimbursements,
penalties, liquidated damages, and/or interest. The Parties further agree that
if Executive were owed any such amounts, that there is a bona fide and genuine
dispute regarding the amounts owed.

 

17

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

(d)     Further Action Necessary. The Parties agree to take all further action,
if necessary, that may be required as of the Effective Date or in the future in
order to comply with and approve the terms of this Release Agreement. This may
include, without limitation, filing materials with a court or tribunal
confirming and/or seeking approval of the terms of this Release Agreement, or
dismissing proceedings for claims that have been released by this Release
Agreement.

 

(e)     Indemnification of Released Parties for Tax Assessments. Executive
further agrees that should any taxing authority assess any taxes, penalties, or
interest against either Executive and/or the Company or Bank as a result of the
payments in this Release Agreement, the Executive will be solely responsible for
the taxes, penalties, or interest, if any, which may be owed to any governmental
agency as a result of the Severance Payments, and Executive agrees that he will
indemnify, defend, and hold the Company and Bank and the Released Parties
harmless for any such taxes, penalties, or interest.

 

(f)     Return of Company Property. Executive agrees that, to the extent he has
not already done so, he will immediately return to the Company and Bank any and
all physical, intellectual, and other property of the Company, Bank, and/or the
Released Parties in his possession, custody, or control.

 

(g)     Age Discrimination in Employment Act and Older Workers Benefits
Protection Act Acknowledgment. Executive further acknowledges that as of the
date set forth in the recitals of this Release Agreement, he was given at least
twenty-one (21) days to consider and accept the terms of this Release Agreement
and that he was advised to consult with an attorney about this Release Agreement
before signing it. To accept the Release Agreement, Executive should date and
sign the signature block at the end and return it to the Company and Bank. Once
Executive does so, he will still have seven (7) additional calendar days from
the date the Release Agreement is signed to revoke his acceptance ("Revocation
Period"). If Executive decides to revoke this Release Agreement after signing
and returning it, Executive must provide a written statement of revocation or
send it by fax, electronic mail, or registered mail to the Company and Bank
pursuant to the Notice provisions in the Employment Agreement. If Executive does
not revoke during the seven-day Revocation Period, this Release Agreement will
take effect on the eighth (8th) day after the date Executive executes the
Agreement (the “Effective Date”).

 

3.     Severance Payment. The Company and Bank agree to make a total gross
payment equivalent to eighteen (18) months of Executive’s Base Salary at the
time of separation (the “Severance Payment”), as well as the equivalent of
eighteen (18) months of Company-paid COBRA benefits, to Executive in exchange
for Executive’s agreement to the terms, conditions, covenants, promises, and
undertakings set forth in this Release Agreement. The Severance Payment shall be
remitted within ten (10) business days following the Effective Date of this
Agreement.

 

18

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

4.     Acknowledgments and Obligations of the Executive.

 

(a)     No Reliance. The Executive represents and acknowledges that in executing
this Release Agreement, the Executive does not rely and has not relied upon any
representation or statement made by the Company, or its agents, representatives,
or attorneys regarding to the subject matter, basis or effect of this Release
Agreement or otherwise, and that the Executive has engaged or had the
opportunity to engage an attorney of the Executive’s choosing in the negotiation
and execution of this Release Agreement. The Executive acknowledges that he has
the right to consult with counsel of his choosing with regard to the review of
this Release Agreement.

 

(b)     Age Discrimination in Employment Act and Older Workers Benefits
Protection Act Disclosure.  THE EXECUTIVE UNDERSTANDS THAT BY SIGNING AND NOT
REVOKING THIS WAIVER AND RELEASE, THE EXECUTIVE IS WAIVING ANY AND ALL RIGHTS OR
CLAIMS WHICH THE EXECUTIVE MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT AND/OR THE OLDER WORKERS BENEFIT PROTECTION ACT FOR AGE DISCRIMINATION
ARISING FROM EMPLOYMENT WITH THE COMPANY AND BANK, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO SUE THE COMPANY IN FEDERAL OR STATE COURT FOR AGE
DISCRIMINATION. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE EXECUTIVE (i) DOES
NOT WAIVE ANY CLAIMS OR RIGHTS THAT MAY ARISE AFTER THE DATE THIS RELEASE
AGREEMENT IS EXECUTED; (ii) WAIVES CLAIMS OR RIGHTS ONLY IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE IS ALREADY
ENTITLED; AND (iii) AGREES THAT THIS RELEASE AGREEMENT IS WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE EXECUTIVE AND THE EXECUTIVE, IN FACT,
UNDERSTANDS THE TERMS, CONTENTS, CONDITIONS AND EFFECTS OF THIS WAIVER AND
RELEASE AND HAS ENTERED INTO THIS WAIVER AND RELEASE KNOWINGLY AND VOLUNTARILY.

 

(c)     Ongoing Obligations Under Employment Agreement. The Executive
acknowledges and agrees that the Employment Agreement sets forth certain
obligations of the Executive which remain in effect following the Termination
Date, and except as expressly set forth herein, nothing in this Release
Agreement shall modify such ongoing obligations, the continued performance of
which by the Executive are a condition of the Company’s and Bank’s obligations
hereunder.

 

5.     Confidentiality. The Executive agrees to keep this Release Agreement, its
terms, and the amount of the severance payment completely confidential;
provided, however, that the Executive may reveal such information to the
Executive’s attorney, accountants, financial advisor, spouse, or as required by
a court of competent jurisdiction, or as otherwise required by law, including
without limitation, prohibitions codified in California Civil Code Section
1670.11 and California Code of Civil Procedure Section 1001. Nothing in this
Release Agreement prohibits the Executive from reporting possible violations of
federal law or regulation to any government agency or entity or making other
disclosures that are protected under whistleblower provisions of law. The
Executive does not need prior authorization to make such reports or disclosures
and is not required to notify the Company that the Executive has made any such
report or disclosure.

 

19

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

6.     Defend Trade Secrets Act. The Executive is hereby notified that under the
Defend Trade Secrets Act: (a) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is made in: (i) confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal so that it is not
made public; and (b) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.

 

7.     Governing Law. This Release Agreement and any and all interactions
between the Parties arising under or resulting from this Release Agreement shall
be governed by and construed in accordance with the laws of the State of
California, exclusive of its choice of law principles.

 

8.     Withholding. All amounts payable hereunder shall be subject to
withholding for all taxes and deductions and other withholdings required by any
federal, state, local or other applicable law.

 

9.     Entire Agreement. This Release Agreement constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
detailed herein, and terminates and supersedes any and all prior agreements,
understandings and representations, whether written or oral, by or between the
parties hereto or their affiliates.

 

10.    Amendment and Waiver. Except as provided otherwise herein, the provisions
of this Release Agreement may be amended or waived only with the prior written
consent of the Company, the Bank and the Executive, and no course of conduct or
course of dealing or failure or delay by any party hereto in enforcing or
exercising any of the provisions of this Release Agreement shall affect the
validity, binding effect or enforceability of this Release Agreement or be
deemed to be an implied waiver of any similar or dissimilar requirement,
provision or condition of this Release Agreement at the same or any prior or
subsequent time. Pursuit by any party of any available remedy, either in law or
equity, or any action of any kind, shall not constitute waiver of any other
remedy or action. Such remedies and actions are cumulative and not exclusive.

 

11.    Execution and Counterparts. This Release Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one agreement. A facsimile or electronic
signature to this Release Agreement shall be deemed an original and binding upon
the party(ies) against whom enforcement is sought.

 

12.    Headings and References. Section and subsection headings in this Release
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Release Agreement for any other purpose. References to
Sections and subsections herein shall refer to the Sections and subsections in
this Release Agreement unless expressly indicated otherwise.

 

20

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

13.    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Release Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Release Agreement shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the authorship of any of the provisions of this Release Agreement.

 

 

 

THE EXECUTIVE’S SIGNATURE BELOW MEANS THAT THE EXECUTIVE HAS READ THIS RELEASE
AGREEMENT AND AGREES AND CONSENTS TO ALL THE TERMS AND CONDITIONS CONTAINED
HEREIN.

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first written above.

 

 

CATHAY GENERAL BANCORP.

                           

By:

     

 

Name: 

   

 

Title:   

                           

CATHAY BANK

                   

By:

     

 

Name: 

   

 

Title:   

                           

EXECUTIVE

                          CHANG M. LIU  

 

 

21